955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.James T. MURRAY, Defendant-Appellee.
Nos. 92-6041, 92-8004.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CA-91-3052-K)
On Petition for Writ of Mandamus.
Aaron Holsey, appellant pro se.
D.Md.
AFFIRMED IN NO. 92-6041;  PETITION DENIED IN NO. 92-8004.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
In No. 92-6041, Appellant Aaron Holsey appeals the district court's denial of Holsey's request for injunctive relief.   Holsey sought to block an Inmate Grievance Commission hearing, through which Holsey hoped to overturn a disciplinary conviction.   Because the district court properly applied the test set forth in  Blackwelder Furniture Co. v. Seilig Mfg. Co., 550 F.2d 189 (4th Cir.1977), we hold that the denial of injunctive relief was not an abuse of discretion.


2
In No. 92-8004, Holsey seeks, through the same document filed as the notice of appeal in No. 92-6041, to have this Court issue a restraining order enjoining another Inmate Grievance Commission hearing.   Because federal courts lack mandamus jurisdiction over state officials,  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969), we deny the petition.*


3
As our review of the materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

No. 92-6041, AFFIRMED

4
No. 92-8004, PETITION DENIED.



*
 Leave to proceed in forma pauperis is granted